Citation Nr: 1455644	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for migraine headaches due to double trauma with an aura (migraine headaches).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to December 1987, from November 1990 to May 1991, and from January 2003 to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge and a transcript of the proceeding is of record.

In a March 2012 decision and remand, the Board granted a 30 percent disability rating for migraine headaches.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and, in a January 2013 Order, granted a Joint Motion for Partial Remand (JMR), vacating the Board's March 2012 decision and remanding the claim to the Board for readjudication.

Subsequently, in a January 2014 decision and remand, the Board denied a disability evaluation in excess of 30 percent for migraine headaches.  The Veteran again appealed the decision to the Court.  By an Order dated August 2014, the Court granted a JMR, vacating the January 2014 Board decision and remanded the issue for compliance with the terms of the JMR.  Hence, the matter is once again before the Board for appellate consideration. 


FINDING OF FACT

The Veteran's service-connected migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a maximum scheduler rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

For an increased disability rating claim, VA is required to provide the Veteran with notice of the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  The Veteran was provided VCAA notice in January 2007 and April 2007 letters.  These letters collectively advised the Veteran of what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters further advised the Veteran of how effective dates are assigned, and the type of evidence that impacts that determination. 

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records and VA examination reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf. 

The Veteran was afforded VA examinations in July 2007 and August 2008 . The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise informed of the relevant facts, including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  The transcript of the March 2011 Board hearing confirms that the VLJ posed relevant questions, discussed the evidence of record, sought to identify pertinent evidence that was not of record, and informed the Veteran and his representative of the issues on appeal, which sufficiently identified the elements of the claims that were lacking.  The Veteran and his representative also demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and the questions posed that focused on these matters.  The Veteran provided testimony addressing why he felt an increased rating is warranted for his migraine headache disability and he also noted treatment he had received.  Moreover, neither the Veteran nor his representative have asserted VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. The VLJ complied with the Bryant duties and the claim can be properly adjudicated

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran seeks a higher rating for his service-connected migraine headache disability.  Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate DC's identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a DC by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran is currently receiving a 30 percent disability rating for his migraine headaches.  Migraines are rated under DC 8100.  Under this code, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; a 50 percent rating, the maximum scheduler rating available, requires migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The most recent Board decision dated January 2014 denied entitlement to a disability evaluation in excess of 30 percent for migraine headaches.  The Veteran appealed the decision to the Court and in August 2014, the Court granted a JMR.

The August 2014 JMR indicated that the Board's January 2014 decision erred by not considering or discussing the Court's holding in Pierce v. Principi, 18 Vet. App. 440 (2004).  In the JMR, the Court stated that the Board did not determine whether the Veteran's headaches were "capable of producing severe economic inadaptability."

In the Pierce case, the Court discussed the notion that consideration must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard, the decision mentions that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447.

It has been held that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce, supra.  It was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16 (2014).

The Veteran was afforded a VA examination in July 2007.  The Veteran stated that his headaches occurred daily and that he could get three to four headaches per day.  The headaches would last two to three hours.  To recover, he would go into a dark, noiseless room and sit or lie down.  He took over the counter medicine for his headaches.  No triggers were indicated, but some dizziness, mental fuzziness and mood changes were noted.  The examiner indicated that the Veteran suffered from severe recurrent headaches.  Upon examination the examiner found migraine headaches due to double trauma with aura.  

A November 2007 VA treatment record shows that the Veteran suffered from headaches one to two times per week.  The headaches would last thirty to forty minutes.  The Veteran stated that he was unable to function at work when he had a headache. 

The Veteran was afforded a VA examination in August 2008.  The Veteran noted that he suffered from visual aura before his headaches, in which the pain was a 7 or 8 out of 10.  He reported taking Zomig which resolved the headache within thirty minutes to two hours.  He stated that he suffered from headaches once per week.  He noted that he would stay at work and wait for his headache to resolve.

At the Veteran's March 2011 Travel Board hearing, the Veteran stated that his headaches occurred once per week.  He stated that he could "barely function" when they occurred.  He stated that if he was driving, he would pull over and if he was at work, he would delay things and go home later.  He stated that he was taking Zomig for the pain.   

In an April 2013 private Vocational Assessment which evaluated the Veteran's service-connected migraine headache disability as well as other service-connected disabilities, the Veteran stated that he had exceptionally bad migraines at least once per week which resulted in incapacitation.  The examiner stated that the Veteran's service-connected disabilities would result in excessive absences from the work force and he would require excessive and intolerable numbers of rest periods.  

In an April 2013 written statement, the Veteran noted that he had two part time jobs.  He was an online instructor for a University and an independent contractor.  Both jobs allowed the Veteran to have an "unstructured time-frame to complete [his] work."  He noted that the flexibility of his work was necessary as he needed to be able to take frequent breaks and time off when experiencing a headache and that the flexibility of his jobs was the only reason he was able to continue to work.  He noted that he took off approximately two times per week due to his migraine headache pain.  

The Board finds that after resolving any benefit of the doubt in favor of the Veteran, the evidence of record, both lay and medical, supports the assignment of a 50 percent disability rating for the Veteran's service-connected migraine headache disability.  The Veteran has reported that he experiences migraine headaches at least once per week.  The Board acknowledges that the Veteran's headaches have required him to take time off of work and alter his daily activities.  He has also indicated that his employment options are limited, due to his weekly headaches.  

Given the above evidence in this case, the Board concludes that Veteran has headaches of very frequent completely prostrating intensity, and prolonged attacks capable of producing severe economic inadaptability.  A 50 percent evaluation for service-connected migraine headaches is warranted.  38 C.F.R. 4.124(a), DC 8100 (2014).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's migraine headache disability such as prostrating and prolonged attacks and the impact the headaches have on his employability.  The rating criteria are therefore adequate to evaluate his disabilities, and referral for consideration of an extraschedular rating is not warranted.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Veteran has reported that his service-connected migraine headaches have affected his ability to work.  However, pursuant to the Board's January 2014 decision and remand, the issue of entitlement to TDIU was remanded to the RO for further development, which is currently in progress.  Therefore, this issue is not before the Board at this time.  


ORDER

Entitlement to an evaluation of 50 percent for migraine headaches is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


